Defendant, in an action by an infant for damages for personal injuries, appeals from a judgment for plaintiff, entered on a jury verdict. Judgment unanimously affirmed, with costs. Plaintiff, while a passenger in defendant’s school bus, sustained a serious injury to one of her eyes when it was struck by a missile, projected by means of a rubber band, by a boy in the bus. Defendant eoncededly received complaints about the conduct of children in this bus some time before the accident happened, and the jury were warranted in finding from the evidence that defendant, through its driver, had notice of repeated acts in the bus similar to that which caused plaintiff’s injury. The jury were warranted also in finding from the evidence that defendant failed to use available and effective means to prevent injury, such as plaintiff received, to children using the bus, and it was for the jury to say whether by such failure defendant fell short of reasonable care. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.